                                                            1
           IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF OREGON
                     EUGENE DIVISION


LARISSA WHITE, an individual,         )
                                      ) Case No.
                  Plaintiff,          ) 6:18-cv-00550-MK
                                      )
        v.                            )
                                      )
CITY OF TURNER POLICE CHIEF DON       )
TAYLOR; by and through the CITY OF    )
TURNER POLICE DEPARTMENT, a           )
political subdivision of TURNER,      )
OREGON,                               )
                                      )
                  Defendants.         )




         VIDEO DEPOSITION OF DONALD J. TAYLOR
             Taken in behalf of the Plaintiff


                      March 7, 2019


                         *   *   *




                                                        EXHIBIT C
                                                 6:18-cv-00550-JR
                                                      Page 1 of 12
     WHITE v. CITY OF TURNER POLICE CHIEF DON TAYLOR                            6:18-cv-00550-MK
     DONALD J. TAYLOR                                                                   3/7/2019



                                                                                           93
 1                   MR. THENELL:           Yes.       In anything.         In either of
 2           our cases, okay, Counsel?
 3                   MR. CAMPBELL:            Thank you.
 4                   MR. THENELL:           Can we go off the record for a
 5           sec.
 6                        (Recess was taken 1:08 to 1:12.)
 7                           (EXHIBIT marked:              Exhibit 1.)
 8    BY MR. THENELL:
 9    Q.     All right.          Chief Taylor, can you identify this
10           document for me, please?
11                   MR. CAMPBELL:            Exhibit 1.
12                   MR. THENELL:           Exhibit 1.
13                   MR. CAMPBELL:            Yeah, absolutely.
14                   THE WITNESS:           It was written by Detective
15           Sergeant Steve Smith.
16    BY MR. THENELL:
17    Q.     Okay.      So when did you -- when did you determine --
18           or when did you start an investigation involving
19           Lacey White?
20                   MR. CAMPBELL:            Object to the form.            You can
21           answer.
22                   THE WITNESS:           I didn't investigate.
23    BY MR. THENELL:
24    Q.     Okay.      What -- when did you ask Salem to
25           investigate?

                                                                                        EXHIBIT C
                                 Aufdermauer Pearce Court Reporting, Inc.
                                               503-545-7365                      6:18-cv-00550-JR
                                                                                      Page 2 of 12
     WHITE v. CITY OF TURNER POLICE CHIEF DON TAYLOR                        6:18-cv-00550-MK
     DONALD J. TAYLOR                                                               3/7/2019



                                                                                       94
 1    A.     Early March.
 2    Q.     And why did you ask Salem to investigate?
 3    A.     Because of the possible discrepancy in time.
 4    Q.     Okay.      Could you tell me more details of that
 5           possible discrepancy in time?
 6    A.     There was a call in pending from the evening before
 7           that I thought she should have been on for.                     Had
 8           some conversation with dispatch and found out how
 9           many hours she'd worked that day.
10    Q.     Okay.      And what did you determine?
11    A.     That it needed to be investigated by an outside
12           agency.
13    Q.     So I want to just -- I want to focus in on --
14           according to Detective Smith's report on March 13,
15           2017, is when you discovered this potential
16           discrepancy.           Does that refresh your recollection?
17    A.     It sounds correct.
18    Q.     What time did you -- and you discovered a call
19           holding from the night before?
20    A.     Yes.
21    Q.     What was the call?
22    A.     I don't remember the exact nature of the call.
23    Q.     Was the call -- was the information about the call
24           saved?
25    A.     I'm sorry, what's that?

                                                                                    EXHIBIT C
                                 Aufdermauer Pearce Court Reporting, Inc.
                                               503-545-7365                  6:18-cv-00550-JR
                                                                                  Page 3 of 12
     WHITE v. CITY OF TURNER POLICE CHIEF DON TAYLOR                         6:18-cv-00550-MK
     DONALD J. TAYLOR                                                                3/7/2019



                                                                                        95
 1    Q.     Was the information about the call saved?
 2    A.     I'm not sure what you mean by "saved."
 3    Q.     Well, what -- you said there was -- the report says
 4           there was a dispatch in the queue, okay?                       Is the
 5           information about what was in the queue was -- did
 6           you retain that information at all?
 7    A.     I'm still not following your question.
 8    Q.     So there's a call for service that was pending in
 9           the queue from the evening of March 12th.
10    A.     Yes.
11    Q.     Was the information about that call for service
12           preserved in any manner?
13    A.     I think we have a copy of the CAD, yes.
14    Q.     Did you give a copy of the CAD to Salem?
15    A.     I don't recall.
16    Q.     Okay.      Now, what did you do as soon as you saw --
17           what did you do when you saw the call holding?
18    A.     After I read the call I called dispatch.
19    Q.     And what happened there?                  What did you find out when
20           you called dispatch?
21    A.     I inquired as to why it wasn't handled and what time
22           Officer White had worked that day.
23    Q.     And what did you do after calling dispatch?
24    A.     I don't recall exactly.
25    Q.     Okay.      Then what did you do after you got off the

                                                                                     EXHIBIT C
                                 Aufdermauer Pearce Court Reporting, Inc.
                                               503-545-7365                   6:18-cv-00550-JR
                                                                                   Page 4 of 12
     WHITE v. CITY OF TURNER POLICE CHIEF DON TAYLOR                        6:18-cv-00550-MK
     DONALD J. TAYLOR                                                               3/7/2019



                                                                                       96
 1           phone with dispatch?
 2    A.     I went to the office.
 3    Q.     And then what did you do?
 4    A.     Began to sort through the information that they'd
 5           sent me.
 6    Q.     That who had sent you?
 7    A.     Dispatch.
 8    Q.     What information was that?
 9    A.     Her times that she'd worked.
10    Q.     What days?
11    A.     I don't recall what days I asked for at that point.
12    Q.     So did you ever just ask Lacey why there was a
13           discrepancy in the March 12 time sheet?
14    A.     I did not.
15    Q.     Why?
16    A.     That's what I asked Salem to do.
17    Q.     But, I mean, why didn't you just call Lacey and find
18           out what had happened the night before and why there
19           was a discrepancy?
20                   MR. CAMPBELL:            Objection; asked and answered.
21           You can answer it again.
22                   THE WITNESS:           I was just going off the
23           information that I'd learned from dispatch.
24    BY MR. THENELL:
25    Q.     I understand that.               But you've got a two-person

                                                                                    EXHIBIT C
                                 Aufdermauer Pearce Court Reporting, Inc.
                                               503-545-7365                  6:18-cv-00550-JR
                                                                                  Page 5 of 12
     WHITE v. CITY OF TURNER POLICE CHIEF DON TAYLOR                              6:18-cv-00550-MK
     DONALD J. TAYLOR                                                                     3/7/2019



                                                                                             97
 1           department, you find there's a call holding, you
 2           looked at the schedule, you looked at when she
 3           logged off.          Why didn't you call her and find out
 4           what had happened the night before?
 5                   MR. CAMPBELL:            Same objection.               You can answer.
 6                   THE WITNESS:           Again, I was just going off of
 7           what dispatch had provided me.
 8    BY MR. THENELL:
 9    Q.     You're not answering my question.                        Why didn't you
10           call Lacey that morning and find out why she went
11           home early?
12                   MR. CAMPBELL:            Object; argumentative.
13           Explained that's what he asked Salem police to do.
14           You can answer this question one more time.
15    BY MR. THENELL:
16    Q.     I mean, that morning, I'm asking for your thought
17           process that morning why you didn't just pick the
18           phone up and ask Lacey what happened?
19    A.     Again, just because I was going off of what dispatch
20           had provided me.
21    Q.     For March 12th?
22    A.     Originally for March 12th, and then for all of
23           March.
24    Q.     So I'm only talking about March 12th.                           And I'm
25           focused on, you're not even at work yet, according

                                                                                          EXHIBIT C
                                 Aufdermauer Pearce Court Reporting, Inc.
                                               503-545-7365                        6:18-cv-00550-JR
                                                                                        Page 6 of 12
     WHITE v. CITY OF TURNER POLICE CHIEF DON TAYLOR                              6:18-cv-00550-MK
     DONALD J. TAYLOR                                                                     3/7/2019



                                                                                             98
 1           to your testimony.               You find out -- you testified
 2           that after you got information from METCOM, you went
 3           to the office.            So I'm basing it off of what you
 4           just said to me, and I'm trying to understand
 5           precise timeline of the morning of March 13th.
 6                   MR. CAMPBELL:            Object to the form, misstates
 7           testimony.          He didn't say he wasn't at work yet.
 8    BY MR. THENELL:
 9    Q.     So you saw a call holding, you called dispatch, you
10           looked at the schedule.                   At that point in time,
11           before you had any other information, before you
12           looked at the rest of March, why didn't you call
13           Lacey right then and ask her what had happened the
14           night before?
15                   MR. CAMPBELL:            Same objection.               You can answer
16           it again.
17                   THE WITNESS:           I was going off of what
18           information I was getting from dispatch, and I was
19           on duty and it was early in the morning.
20    BY MR. THENELL:
21    Q.     Did you ever think about calling Lacey and asking
22           her why she went home early?
23    A.     I don't remember if I thought that or not.
24    Q.     Okay.      At what point during the day did you get the
25           rest of March?

                                                                                          EXHIBIT C
                                 Aufdermauer Pearce Court Reporting, Inc.
                                               503-545-7365                        6:18-cv-00550-JR
                                                                                        Page 7 of 12
     WHITE v. CITY OF TURNER POLICE CHIEF DON TAYLOR                        6:18-cv-00550-MK
     DONALD J. TAYLOR                                                               3/7/2019



                                                                                       99
 1    A.     Shortly after my phone call to dispatch.
 2    Q.     Okay.      And then you looked at all of March, right?
 3           Did you look at all of March?
 4    A.     The CAD sheets provided, yes.
 5    Q.     And did you compare those to the schedule?
 6    A.     No.
 7    Q.     Why not?
 8    A.     Because I didn't.
 9    Q.     Did you compare them to time sheets?
10    A.     No.
11    Q.     So alls you did was look at the CAD, right, for
12           March of '17, correct?
13    A.     Correct.
14    Q.     Then what did you do?
15    A.     Called dispatch and requested February of '17.
16    Q.     Okay.      Then what did you do?
17    A.     Looked at the information they provided for
18           February.
19    Q.     Then what did you do?
20    A.     Compared those to February time cards.
21    Q.     At this time you did not have March -- the
22           March time sheet, did you?
23    A.     Correct.
24    Q.     Officers -- so Lacey would turn in one time sheet a
25           month at the end of the month, correct?

                                                                                    EXHIBIT C
                                 Aufdermauer Pearce Court Reporting, Inc.
                                               503-545-7365                  6:18-cv-00550-JR
                                                                                  Page 8 of 12
     WHITE v. CITY OF TURNER POLICE CHIEF DON TAYLOR                        6:18-cv-00550-MK
     DONALD J. TAYLOR                                                               3/7/2019



                                                                                     100
 1    A.     Correct.
 2    Q.     So you compared March -- or you compared the
 3           February time sheets to the February CAD, correct?
 4    A.     Correct.
 5    Q.     Then what did you do?
 6    A.     I called dispatch and requested January.
 7    Q.     Then what did you do?
 8    A.     Went through the information that they sent me.
 9    Q.     All right.          Then what did you do?
10    A.     Compared those to January time card.
11    Q.     And then what?
12    A.     Requested -- called dispatch and requested all of
13           2016, all 12 months.
14    Q.     Okay.      Did you get that?
15    A.     I did.
16    Q.     This is all happening on March 13th?
17    A.     Correct.
18    Q.     Then what did you do?
19    A.     Compared all those to time cards.
20    Q.     Now, there were months where there were no
21           discrepancies, correct?
22    A.     I don't recall.
23    Q.     All right.          How many days did you notice there were
24           discrepancies on?
25    A.     I don't recall.

                                                                                    EXHIBIT C
                                 Aufdermauer Pearce Court Reporting, Inc.
                                               503-545-7365                  6:18-cv-00550-JR
                                                                                  Page 9 of 12
     WHITE v. CITY OF TURNER POLICE CHIEF DON TAYLOR                        6:18-cv-00550-MK
     DONALD J. TAYLOR                                                               3/7/2019



                                                                                     101
 1    Q.     What did you do after you compiled all of the CAD
 2           reports and the time sheets?
 3    A.     Went to the city administrator.
 4    Q.     Okay.      What did you and he talk about?
 5    A.     The issue at hand.
 6    Q.     And what did you do after that?
 7    A.     I don't recall.
 8    Q.     When did you talk to Chief Ferraris?
 9    A.     I don't recall the exact date.
10    Q.     Was it the same day?
11    A.     I don't remember.
12    Q.     When did you call Chief Moore?
13    A.     I don't remember off the top of my head.
14    Q.     What was the date, if you recall, of the first leave
15           letter?
16    A.     I'd have to look at it.
17    Q.     Okay.      Now, Mr. Smith's -- or Detective Smith's
18           report indicates that he was contacted by a Salem
19           lieutenant March 17 of '17.                    Did you contact Chief
20           Ferraris between the 13th and the 17th?
21    A.     Again, I don't remember what the date was that I
22           spoke with Chief Ferraris.
23    Q.     Well, you clearly contacted the City of Salem on or
24           before March 17, correct?
25    A.     That sounds correct.

                                                                                    EXHIBIT C
                                 Aufdermauer Pearce Court Reporting, Inc.
                                               503-545-7365                  6:18-cv-00550-JR
                                                                                 Page 10 of 12
     WHITE v. CITY OF TURNER POLICE CHIEF DON TAYLOR                        6:18-cv-00550-MK
     DONALD J. TAYLOR                                                               3/7/2019



                                                                                     102
 1    Q.     So did you talk to Chief Ferraris before you
 2           contacted the City of Salem?
 3    A.     Yes.
 4    Q.     So sometime between the 13th and the 17th?
 5    A.     Yes.
 6    Q.     Was that a phone conversation or an e-mail
 7           conversation?
 8    A.     Phone.
 9    Q.     Did you take notes of that conversation?
10    A.     No.
11    Q.     Prior to March 13th of 2017 had you ever compared
12           Lacey's time sheets to the MDT logs?
13    A.     No.
14    Q.     Prior to March 13, 2017 did Lacey ever come to you
15           regarding any departmental policy concerns she had?
16    A.     Can you ask that again?
17    Q.     Prior to March 13 of '17 did Lacey ever complain
18           about the department's failure to follow its own
19           policies?
20    A.     Yes.
21    Q.     Okay.      How many times?
22    A.     I don't know.
23    Q.     Prior to March 13 of '17 did Lacey ever complain to
24           you regarding physical security in terms of access
25           to the police department offices?

                                                                                    EXHIBIT C
                                 Aufdermauer Pearce Court Reporting, Inc.
                                               503-545-7365                  6:18-cv-00550-JR
                                                                                 Page 11 of 12
     WHITE v. CITY OF TURNER POLICE CHIEF DON TAYLOR                          6:18-cv-00550-MK
     DONALD J. TAYLOR                                                                 3/7/2019



                                                                                       188
 1                                  C E R T I F I C A T E
 2

 3                   I, Colleen R. McCarty, Certified Shorthand
 4    Reporter, do hereby certify that DONALD TAYLOR appeared
 5    before me at the time and place mentioned in the caption
 6    herein; that the witness was by me first duly
 7    sworn/affirmed, and examined upon oral interrogatories
 8    propounded by counsel; that said examination, together
 9    with the testimony of said witness, was taken down by me
10    in stenotype and thereafter reduced to typewriting; and,
11    that the foregoing transcript, Pages 1 to 187, both
12    inclusive, constitutes a full, true, and accurate record
13    of said witness, and of all other oral proceedings had
14    during the taking of said deposition, and of the whole
15    thereof, to the best of my ability.                          I further certify
16    review of the transcript was not requested.
17           Witness my hand at Portland, Oregon, this 15th day
18    of March, 2019.
19

20

21                                          _________________________
22                                          Colleen R. McCarty, RPR
23                                          OR CSR No. 00-0371 Exp: 9/30/20
24                                          WA CCR No. 2044 Exp:            4/6/19
25

                                                                                      EXHIBIT C
                                 Aufdermauer Pearce Court Reporting, Inc.
                                               503-545-7365                    6:18-cv-00550-JR
                                                                                   Page 12 of 12
